DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered.

In response to section II, the double patenting rejection is maintained because a Terminal Disclaimer has not been submitted.

In response to section III, the Claim Rejections - 35 USC § 112 rejections for claims 11-13 are maintained because the amendments fail to overcome the rejections. It appears that claims 11-13 depend on claim 3 instead of claim 2. Please review. 

In response to section IV, the newly introduced claim limitations recited in claims 1, 19 and 20 fail to overcome the teachings of Mahoney. To address the 
Mahoney also teaches the server transmits alert message (analogous to a second notification process) to the patient device in response to an indication of health concern based on the patient’s health data. The alerts message includes the health concern and comments in regards to the health concern. Please refer to Fig. 3A, step S310 and paragraph [0051]. The initiation of the alert message is partially depend on the manually inputted health data and/or permission to collect and share health data at step S304. 
Based on the reasons provided, the rejections for claims 1, 19 and 20 are maintained.



Claim Objections
Regarding claims 1, 19 and 20, recite the limitation “the alarm trigger condition” in line 4 of clause (iii). Please consider to amend to “the first alarm trigger condition” to be consistent with the usage of the term. 

Regarding claim 2-18, are also objected because they depend on claim 1. 

Appropriate correction is required.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.: US 10,304,315 B2, and claims 1-20 of U.S. Patent No.: 10,741,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is broader than the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 11-13, recite the limitation "the current location" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that claims 11-13 depend on claim 3 instead of claim 2. Please review.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahoney (Pub. No.: US 2016/0275254 A1).

Regarding claim 1, Mahoney teaches a computer system  for providing a health monitoring and emergency support service to a plurality of subjects (Fig. 1, patient health tracking system 10), the computer system comprising: 
at a first computer comprising one or more first processors and a first memory, the first memory comprising first non-transitory instructions which, when executed by the one or more first processors (Fig. 1, server 150, para [0038], “Server 150 includes a processor 152, a memory 154, and a network interface 158.  Memory 154 of server 150 includes a database 156 that stores data relating to the patients that ”), performs a first method comprising: 
running a monitoring process, wherein, for each respective subject in the plurality of subjects (Fig. 1, each patient has a patient device 100), the monitoring process comprises: 
 	(i) polling for a respective data element in a plurality of data elements from a corresponding health monitoring device associated with a candidate subject in the plurality of subjects, (Fig. 3A, Step S302 - S306, para [0049], “Starting at step S302, patient device 100 or patient monitoring device 120 collects patient health data. … Application 106 running on patient device 100 and/or patient monitoring device 120 may include an indication from the patient that the patient health data is to be provided to server 150.”. The server receives patient data from each patient via the respective patient device 100) wherein:
		the corresponding health monitoring device is in proximity to the candidate subject (para [0049], “Starting at step S302, patient device 100 or patient monitoring device 120 collects patient health data.  Such devices may include wearable computing devices such as activity trackers, smartwatches, and the like;”. The patient device is worn by the patient), and
 		the respective data element is generated at the corresponding health monitoring device from a request by the candidate subject for the respective data element (para [0049], “Such devices may include wearable computing devices such as activity trackers, smartwatches, and the like; other computing devices such as smartphones, tablet computers, laptop computers, desktop computers, and the like, by means of which a user may manually enter data, or which may collect data from the wearable computing devices. ”. The patient device 100 generates the patient’s health data in response to the patient manually enters the health data to the patient device. The manual input is considered as a request by the patient to allow the patient device to generate health data for collection.); 
 	(ii) initiating a first notification process for the candidate subject when the respective data element satisfies a first alarm trigger condition from a set of predetermined alarm trigger conditions, wherein the first notification process, performed for the candidate subject when the respective data element satisfies the first alarm trigger condition (Fig. 3A, step S308, para [0051]), comprises notifying a remote alarm monitoring center about the first alarm trigger condition (Fig, 3B step S324, para [0057]-[0058], “However, if the patient has consented to sharing data with the treatment provider, the patient health data and potential CAD diagnosis is sent to clinician device 110 at step S324.  ” and para [0056] “For example, if the patient health data indicates that the patient is having a heart attack, an alert may be sent to patient device 100 warning the patient of the potential CAD diagnosis of a heart attack, and informing the patient to either contact emergency care, and/or that help has already been summoned.”. There server transmits a notification to the clinician device or summon emergency help in response to a detected health concern), and 
 	(iii) initiating a second notification process for the candidate subject when the respective data element satisfies the first alarm trigger condition, wherein the second notification process, performed for the candidate subject in the plurality of subjects when the respective data element satisfies the alarm trigger condition (Fig. 3A, step S308, para [0051]), comprises communicating to the corresponding health monitoring device one or more instructions for displaying a plurality of medical information provided, at least in part, by the candidate subject on the corresponding health monitoring device associated with the candidate subject (Fig. 3A, step S310, para [0051], “If it is determined that the received patient health data indicates a health concern or necessitates other comment, the method proceeds to step S310, ” and para [0057] “Thereafter, or concurrently therewith, at step S326, potential treatment options and/or outcomes of those treatments with similar patients is sent to clinician device 110.”. The patient device receives an alert about the detected health concern and/or treatment options based on at least in part of the manually inputted health data and/or permission to collect and share health data at step S304).  

Regarding claim 2, Mahoney teaches the system of claim 1, wherein the first notification process further comprises communicating the plurality of medical information to the remote alarm monitoring center (Fig. 3B, step S324, para [0057], “However, if the patient has consented to sharing data with the treatment provider, the patient health data and potential CAD diagnosis is sent to clinician device 110 at step S324.”. The health alert is also transmitted to the clinician to provide treatment).  

Regarding claim 3, Mahoney teaches the system of claim 2, wherein the first notification process further comprises communicating a current location of the candidate subject to the remote alarm monitoring center (Fig. 3B, step S324, para [0057], “However, if the patient has consented to sharing data with the treatment provider, the patient health ” and para [0009], “In a further aspect of the present disclosure, the patient health data includes information regarding the patient's geographic location,”).  

Regarding claim 5, Mahoney teaches the system of claim 1, wherein the plurality of medical information comprises the respective data element (para [0041], “Patient device 100 and patient monitoring device 120 are configured to provide patient health data to and access patient health data from server 150.  The patient health data may include any data relating to the patient's health including profile data, activity data, nutrition data, weight measures, glucose levels, sleep data, temperature, medical records, pharmaceutical records, geographic location information, etc.”  and para [0056], “For example, a diabetic patient could be warned of the need to immediately ingest certain types of food or inject insulin to bring blood sugar levels within the normal range for that patient.”. As an example, the server receives the patient’s blood sugar level (data element) and warns the patient of the abnormal blood sugar level (medical information)).

Regarding claim 6, Mahoney teaches the system of claim 1, wherein the plurality of medical information comprises one or more medical instructions provided by the subject (para [0056], “For example, a diabetic patient could be warned of the need to immediately ingest certain types of food or inject insulin to bring blood sugar levels within the normal range for that patient.” and para [0056], “Alternatively, if the alert is triggered by strenuous physical activity, a cautionary communication can be sent alerting the patient to the potential dangers and providing them with an immediate protocol to follow to bring the patient back within their normal health parameters.”).  

Regarding claim 7, Mahoney teaches the system of claim 1, wherein the plurality of medical information comprises one or more medical instructions provided by a medical practitioner associated with the subject (Fig. 3B, Step S324-S326, para [0057], “Thereafter, or concurrently therewith, at step S326, potential treatment options and/or outcomes of those treatments with similar patients is sent to clinician device 110.”).  

Regarding claim 8, Mahoney teaches the system of claim 1, wherein the second notification process comprises displaying, on a display of the corresponding health monitoring device, the plurality of medical information (Fig. 1, display 109, para [0034], “Display 109 may be touch sensitive and/or voice activated, enabling display 109 to serve as both an input and an output device.”. Display 109 is used to output alert messages).  

Regarding claim 18, Mahoney teaches the system of claim 1, wherein the second notification process further comprises creating a communication channel between the candidate subject and the remote alarm monitoring center responsive to the alarm trigger condition, wherein the communication channel allows for the candidate subject and the remote alarm monitoring center to directly communicate with each other without human interference (Fig. 3B, step S327, para [0058], “For example, application 116 may enable the treatment provider to contact the patient directly through application 116,”. The communication is accomplished by the application 116 not by human).

Regarding claim 19, recites a storage medium that is used by the system of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (Pub. No.: US 2016/0275254 A1) in view of Soliman .

Regarding claim 4, Mahoney teaches the system of claim 3, but fails to expressly teach wherein the current location of the candidate subject comprises a set of geographical coordinates including a latitude, a longitude, and/or an elevation.  
However, in the same field geographic location, Soliman teaches geographic location includes the latitude and longitude coordinates. See para [0012], “For example, the information of the geographic location of the RFID device can include the latitude and longitude, a street address,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s geographic location to be represented by latitude and longitude coordinates to precisely locate the patient.

Regarding claim 11, recited a limitation that is similar to claim 4. Therefore, it rejected for the same reasons. 

Regarding claim 12, Mahoney teaches the system of claim 2, but fails to expressly teach wherein the current location of the candidate subject comprises a physical address.  
For example, the information of the geographic location of the RFID device can include the latitude and longitude, a street address,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s geographic location to be represented by a street address to precisely locate the patient.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (Pub. No.: US 2016/0275254 A1) in view of Yoo (Pub. No.: US 2005/0282564 A1).

Regarding claim 9, Mahoney teaches the system of claim 8, but fails to expressly teach wherein the plurality of medical information is displayed for a predetermined period of time.  
However, in the same field of message system, Yoo teaches a mobile device is configured to display a message for a predetermined amount of time. See para [0040], “For example, it is preferred that the SMS message window is displayed only for a predetermined display time period such that the message window is removed after the time period,”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 16, Mahoney teaches the system of claim 1, but fails to expressly teach wherein the communicating of the second notification process comprises communicating the plurality of medical information through a short message service.  
However, in the same field of message system, Yoo teaches a mobile device is configured to receive short message service (SMS). See para [0040], “For example, it is preferred that the SMS message window is displayed only for a predetermined display time period such that the message window is removed after the time period,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s patient device to receive the alert in SMS to allow the patient to read the whole message in a short amount of time.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (Pub. No.: US 2016/0275254 A1) in view of Okazaki (Pub. No.: US 2006/0095231 A1).

Regarding claim 10, Mahoney teaches the system of claim 1, wherein the patient consents the server 150 to allow the clinician 10 to access the patient health data and the patient’s health data is stored in the database 156 (Fig. 3B, step S322 and para [0038]) but fails to expressly teach wherein the second notification process comprises communicating a password associated with the corresponding health monitoring device.  
However, in the same field of data access, Okazaki teaches a server transmits an access right for accessing a website. It is inherent or very obvious that the website link is provided to allow access of the website. Para [0080], “In Step S5, the plant supervision server 11 on the power generating company side executes an access right transmission step (Step S5) and transmits an access right (user ID and temporary password) for accessing a website where plant diagnosis data can be downloaded.”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s server to transmit the website access information along with the website link to enable the user to quickly access the correct website. 

Regarding claim 14, Mahoney teaches the system of claim 1, wherein the patient consents the server 150 to allow the clinician 10 to access the patient health data and the patient’s health data is stored in the database 156 (Fig. 3B,  but fails to expressly teach wherein the plurality of medical information is communicated through a link to a third-party website.  
However, in the same field of data access, Okazaki teaches a server transmit an access right for accessing a website. It is inherent or very obvious that the website link is provided to allow access of the website. Para [0080], “In Step S5, the plant supervision server 11 on the power generating company side executes an access right transmission step (Step S5) and transmits an access right (user ID and temporary password) for accessing a website where plant diagnosis data can be downloaded.”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s server to transmit the website access information along with the website link to enable the user to quickly access the correct website. 

Regarding claim 15, Okazaki in the combination teaches system of claim 14, wherein the link to the third-party website is accessible for a predetermined period of time (Fig. 2, Step S5, temporary password, the website is accessible for the period of time the password is valid).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (Pub. No.: US 2016/0275254 A1) in view of Chamberlain (Pub. No.: US 2009/0256701 A1).

Regarding claim 13, Mahoney teaches the system of claim 2, but fails to expressly teach wherein the current location of the candidate subject comprises one or more instructions for accessing the current location provided by the candidate subject.  
However, in the same field of message system, Chamberlain teaches a software interface for a user to provide instruction to a correct location. See para [0040], “Also, if a care provider decides to change a procedure or check-up location, the care provider may input instructions into the patient information system 101.  The patient information system 101 may then transmit the change in location to the mobile device 102, which then displays the updated information to the patient.  The patient is therefore unlikely to report to an improper location or an outdated (in terms of a changed procedure) location.  Thus, the system 100 ensures that the patient is cared for efficiently, even if a procedure location is changed.”.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (Pub. No.: US 2016/0275254 A1) in view of Dudzinski (Pat. No.: US 10,347,369 B1).

Regarding claim 17, Mahoney teaches the system of claim 1, wherein the communicating of the first notification process further comprises communicating an image of the candidate subject to the remote alarm monitoring center (para [0038], “In one embodiment, database 156 operates as a central collection database for all patient data originating from any source, and database 156 receives data from various other databases, such as a patient activity tracking database storing data relating to a patient's activity level, a patient nutrition database storing data relating to a patient's nutritional habits, patient treatment database storing patient treatment data, a radiology database storing patient image data, a pharmacological database storing data regarding medication, and any other relevant database.”. The clinician has access to the .  
Mahoney teach the database collects and store patent images but fails to expressly teach the image is photographic image.
However, in the same field of patient profile system, Dudzinski teaches a system that collects and stores a patient’s photographic image. See Col. 12, line 7-10, “This automated physician requirement can cause updated user data 469 to be requested to a nurse station, a video camera in the patient's bedroom to take still images and upload them automatically, etc.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mahoney’s server to collect and store photographic image of the patient to better identify and assess the patient’s health condition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685